                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ANNETTE R.,1                           )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 19-1082-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Supplemental Security Income (SSI) benefits pursuant to sections 1602, and

1614(a) of the Social Security Act, 42 U.S.C. §§ 1381a, and 1382c(a) (hereinafter the

Act). Finding no error in the Administrative Law Judge’s (ALJ) decision, the court

ORDERS that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background


1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
       Plaintiff filed an application for SSI on August 4, 2016. (R. 15, 163-68). After

exhausting administrative remedies before the Social Security Administration (SSA),

Plaintiff filed this case pursuant to 42 U.S.C. § 405(g) seeking judicial review of the

Commissioner’s decision. Plaintiff claims the ALJ erred in evaluating the medical

opinions of psychologists Dr. Simmons and Dr. Tomak. (Pl. Br. 7).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

                                             2
Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 416.920; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§ 416.920(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

                                             3
       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Discussion

       Plaintiff argues the ALJ accorded substantial weight to both psychologists’ (Dr.

Simmons and Dr. Tomak) opinions but portions of the opinions conflict with the RFC

assessed. (Pl. Br. 7). She points out that an “ALJ is not entitled to pick and choose

through an uncontradicted medical opinion, taking only the parts that are favorable to a

finding of nondisability.” Id. at 8 (quoting Haga v. Astrue, 482 F.3d 1205, 1208 (10th

Cir. April 3, 2007). Plaintiff claims the ALJ’s “RFC assessment does not address [her]

propensity for absenteeism or inability to consistently complete a forty-hour workweek”

as opined by both Dr. Simmons and Dr. Tomak. Id. She argues the ALJ did not explain

why he rejected these portions of the opinions and did not resolve the ambiguities or

material inconsistencies created thereby. Id. at 8-9.

                                             4
       The Commissioner argues that the ALJ’s mental RFC (MRFC) assessment was a

reasonable assessment based upon the record medical opinions including those of Dr.

Simmons and Dr. Tomak. (Comm’r Br. 6-7). He argues the ALJ explained his

evaluation of the psychologists’ opinions and the MRFC assessed and “the ALJ’s

interpretation of Dr. Tomak’s and Dr. Simmons’s opined limitations was a reasonable

interpretation of the evidence.” Id. at 8-9. He argues that Plaintiff’s argument is based

on her view of the psychologist’s opinions and even if it is a reasonable view of the

opinions, the ALJ’s assessment must prevail because where the record supports two (or

more) inconstant conclusions, if the Commissioner’s conclusion is one of them it must be

accepted. Id. at 12

       In her Reply Brief, Plaintiff argues:

       Here, the ALJ was very clear what limitations within each opinion he found
       credible. There is no case law or regulation that allows the ALJ to then
       omit those limitations without explanation. There is also no case law that
       allows the ALJ to reinterpret medical opinions.

(Reply 2).

       A.     The ALJ’s Assessment

       In his step three evaluation the ALJ found Plaintiff has a moderate limitation in

each of the four broad mental functional areas used in evaluating the severity of mental

impairments at steps two and three of the sequential evaluation process—understanding,

remembering, or applying information; interacting with others; concentrating, persisting,

or maintaining pace; and adapting or managing oneself. (R. 18-19). And, in assessing




                                               5
each of those areas, the ALJ cited Dr. Simmons’s report (Ex. 9F, R. 387-94) as one basis

for his assessment. (R. 18-19).

       The ALJ assessed Plaintiff’s MRFC:

       The individual can understand, remember, and execute simple, routine
       instructions consistent with unskilled work, and can maintain concentration,
       persistence, and pace in so doing. The individual can perform low-stress
       work, defined as only occasional changes in a work setting, requiring only
       occasional decision-making, and in which the individual has some control
       over the pacing of the work subject to ordinary overall production
       requirements. The individual may occasionally interact with supervisors,
       but cannot tolerate close “over-the-shoulder” supervision. The individual
       may occasionally interact with colleagues if meetings are brief and task
       oriented, but may not interact with the public.

(R. 19-20) (finding No. 4) (bold omitted). In assessing RFC, the ALJ found Plaintiff’s

allegations of disabling symptoms are “not entirely consistent” with the record evidence

and Plaintiff does not contest that finding. (R. 20).

       The ALJ summarized the evidence regarding Plaintiff’s mental impairments:

       As for her mental impairments, the claimant was diagnosed with major
       depressive disorder (recurrent, moderate) and generalized anxiety disorder
       and prescribed medication. (Exhibit 9F; 12F; 20F.) However, in a March
       2017 consultative examination, she reported she stopped taking her
       antidepressant medications due to side effects and noted the last time she
       took her medication was over a year ago. (Exhibit 9F/3.) The claimant
       attends individual therapy. She reports poor sleep, social withdrawal,
       crying spells, depressed feeling, anxiety and tension, lack of motivation,
       difficulty concentrating, excessive sleep, and not wanting to leave her
       home. (Exhibit 7F; 9F; 12F.) The claimant’s difficulties appear to mostly
       relate to personal conflict with her daughter, financial problems, and
       relationship issues. (Exhibit 7F.) Mental status examinations during
       mental appointments are fairly unremarkable, with findings the claimant
       appears depressed and anxious but she has appropriate appearance, good
       insight and judgment, appropriate affect, normal orientation, intact
       memory, intact attention and concentration, appropriate thought content,
       and normal perception and thought flow. (Exhibit 3F/6; 12F/5; 20F/6, 9,
       11.) Mental status examinations during physical health appointments are

                                              6
       likewise normal, with findings the claimant is alert, oriented, and with
       normal behavior and mood. (Exhibit 6F/35; l0F/5; 15F/3, 17; 18F/6.) At
       times, the claimant denies depression and anxiety. (Exhibit 15F/15.)

(R. 21). The ALJ Explained his MRFC assessment and his evaluation of the medical

opinions related thereto:

       Due to the claimant’s depression and anxiety, the undersigned finds she can
       understand, remember, and execute simple, routine instructions consistent
       with unskilled work, and can maintain concentration, persistence, and pace
       in so doing. The individual can perform low-stress work, defined as only
       occasional changes in a work setting, requiring only occasional
       decisionmaking, and in which the individual has some control over the
       pacing of the work subject to ordinary overall production requirements.
       The individual may occasionally interact with supervisors, but cannot
       tolerate close “over-the-shoulder” supervision. The individual may
       occasionally interact with colleagues if meetings are brief and task oriented,
       but may not interact with the public. These limitations fully account for the
       claimant’s alleged discomfort around others, anxiety attacks, lack of
       motivation and energy, difficulty making decisions, and objective findings
       of mild cognitive impairment.

       In determining the residual functional capacity, the undersigned gives
       substantial weight to the opinion of the consultative examiner Suzan B.
       Simmons, PhD, who opined the claimant would have low tolerance for
       discomfort; it is questionable whether she would be able to keep up the
       pace with a job that requires timeliness due to her inability to handle stress;
       her mental impairments would interfere with her memory and
       concentration; and she would likely have difficulty being a consistent
       employee. (Exhibit 9F.) The undersigned finds these opinions are
       significantly supported by the record as a whole, and thus restricts the
       claimant’s mental abilities as set forth in the residual functional capacity.
       The limitation to simple, routine instructions, low-stress work with
       occasional changes and decision making, control over pace, and limited
       interaction with others, fully accounts for the claimant’s mental limitations.

       The undersigned gives little weight to the opinion of the state agency …
       psychological consultant at the initial level, who opined the claimant’s
       mental impairments are non-severe. (Exhibit 2A.) Subsequent evidence
       produced at the hearing level establishes the claimant’s mental impairments
       are severe in that they result in some mental functional limitations, as
       discussed above in paragraph 3. [(finding No. 3, R. 18).] The undersigned

                                              7
       gives substantial weight to the opinion of the state agency psychological
       consultant on reconsideration, Sheri L. Tomak, PsyD, who opined the
       claimant has severe mental impairments that result in moderate mental
       functional limitations. (Exhibit 4A.) Dr. Tomak opined the claimant can
       remember and understand simple instructions and work procedures; she can
       fairly remember detailed instructions; she can follow simple instructions
       and procedures and make simple decisions; she can fairly sustain attention
       and perform at a consistent pace; she can moderately limited [sic] in the
       ability to interact with others; and the claimant can fairly respond
       appropriately to changes in work and set goals independently. The
       undersigned finds the opinion is mostly supported by the record as a whole,
       including the minimal therapy records, the claimant’s daily activities, and
       few negative objective findings. However, the undersigned finds the
       claimant is slightly more limited than Dr. Tomak opined, so assigns greater
       limitations in the residual functional capacity, based on the claimant’s
       hearing testimony and subsequent therapy records.

(R. 21-22) (underlines added).

       B.     Analysis

       Plaintiff’s claim is based upon her view of Dr. Simmons’s opinion—that Plaintiff

“would likely have difficulty being a consistent employee,”—and of Dr. Tomak’s

opinion—that Plaintiff “only had a ‘fair’ ability to ‘maintain a regular 40 hour work

schedule.’” (Pl. Br. 8) (citing R. 393 and quoting R. 77). Plaintiff understands these

opinions to express Plaintiff’s “propensity for absenteeism or inability to consistently

complete a forty-hour workweek,” id., and argues that the ALJ ignored or rejected these

limitations without explaining why or resolving the inconsistencies or ambiguities created

thereby. Id. at 8-9.

       However, as underlined in the ALJ’s evaluation quoted above, the ALJ accepted

Dr. Simmons’s opinion that Plaintiff “would likely have difficulty being a consistent

employee,” and interpreted Dr. Tomak’s opinion as stating Plaintiff can “fairly sustain


                                             8
attention and perform at a consistent pace.” As noted above, to overturn the ALJ’s

finding of fact the court “must find that the evidence not only supports [Plaintiff’s]

conclusion, but compels it.” Elias-Zacarias, 502 U.S. at 481, n.1. That is the question the

court now addresses.

       Dr. Simmons stated a summary of her report:

       Annette has struggled with depression and anxiety as well as migraines
       since her school years. She has not held a job for more than eight months
       and has had few jobs. She has had difficulty with medication treatment for
       her depression. She appeared to have a low tolerance for any type of
       discomfort, mentally or physically. She sleeps most of her days and has
       low energy and motivation. There is question that she would be able to
       keep up with pace in a job that requires timeliness due to her inability to
       handle even minimal levels of stress. To what extent personality traits or
       her history of head injury play a role is unknown. Her depression and
       anxiety is likely to interfere with her memory and concentration. She is
       likely to have difficulty being a consistent employee. She is needing to
       follow up with treatment for her migraines and continue with mental health
       services. It is perceived that Annette can handle any cash benefits that are
       awarded to her.

(R. 392-93) (underlines added). While this report might be reasonably interpreted to

suggest that Plaintiff may be plagued with absenteeism and inconsistent in completing a

work week, it might also be reasonably interpreted to suggest her performance as an

employee will be inconsistent in quality, pace, memory, or concentration. It does not

compel the interpretation Plaintiff advances. In fact, nowhere does Dr. Simmons mention

absenteeism, irregular attendance, or punctuality over a work-week.

       Dr. Tomak, on the other hand, mentioned a 40-hour work schedule. In her

assessment of Plaintiff’s sustained concentration and persistence limitations she opined

Plaintiff is moderately limited in four of the constituent mental abilities: the ability to


                                               9
carry out detailed instructions; the ability to maintain attention and concentration for

extended periods; the ability to perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances; and the ability to maintain a

normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods. (R. 77). She then explained Plaintiff’s sustained concentration

and persistence capacities and/or limitations in narrative form. Id. As it relates to a

workweek, she explained: “The [claimant] has a fair ability to sustain attention

throughout extended periods of time, perform at a consistent pace and maintain a regular

40 hour work schedule.” Id.

       Plaintiff has not shown that the psychologists’ opinions regarding sustained

concentration and consistence compel a finding that Plaintiff would have excessive

absenteeism (“absent more than one day per month on an unscheduled basis” (R. 54)) or

be unable to consistently complete a forty-hour workweek. Moreover, she has not shown

that the ALJ ignored or rejected the psychologists’ limitations. As shown by the court’s

quotation of the ALJ’s analysis, he clearly did not ignore or reject the psychologists’

opinions, he merely understood them differently than Plaintiff does.

       As the Commissioner noted in his Brief, “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s

findings from being supported by substantial evidence. We may not displace the

agency’s choice between two fairly conflicting views, even though the court would



                                             10
justifiably have made a different choice had the matter been before it de novo.” (Comm’r

Br. 12) (quoting Lax, 489 F.3d at 1084).

      IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

      Dated February 11, 2020, at Kansas City, Kansas.




                                            s:/ John W. Lungstrum
                                            John W. Lungstrum
                                            United States District Judge




                                           11
